
	

114 S2535 IS: To provide deadlines for corrosion control treatment steps for lead and copper in drinking water, and other purposes.
U.S. Senate
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2535
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2016
			Mr. Brown (for himself and Mr. Portman) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works
		
		A BILL
		To provide deadlines for corrosion control treatment steps for lead and copper in drinking water,
			 and other purposes.
	
	
		1.
			Corrosion control treatment steps for lead and copper in drinking water
 (a)Lead and copper in drinking waterSection 1412(b) of the Safe Drinking Water Act (42 U.S.C. 300g–1(b)) is amended— (1)by redesignating paragraphs (14) and (15) as paragraphs (15) and (16), respectively;
 (2)by inserting after paragraph (13) the following:  (14)Lead and copper in drinking water (A)DefinitionsIn this paragraph:
 (i)Action levelThe term action level, with respect to lead or copper, means the concentration of lead or copper in water described in section 141.80(c) of title 40, Code of Federal Regulations (or a successor regulation).
 (ii)Medium water systemThe term medium water system means a public water system that serves— (I)not fewer than 3,300 persons; and
 (II)not more than 50,000 persons. (iii)Optimal corrosion control treatmentThe term optimal corrosion control treatment means the corrosion control treatment that—
 (I)minimizes the concentration of lead and copper at the taps of users; and (II)ensures that the corrosion control treatment does not cause the water system to violate any national primary drinking water regulation.
 (iv)Small water systemThe term small water system means a public water system that serves not more than 3,300 persons. (v)State agencyThe term State agency means—
 (I)the agency of the State or tribal government that has jurisdiction over a small or medium water system; or
 (II)during any period in which a State or tribal government does not have primary enforcement responsibility under section 1413, the applicable Regional Administrator of the Agency.
									(B)Corrosion control treatment steps and deadlines for small and medium water systems
 (i)Initial tap samplingExcept as determined by the Administrator, a small or medium water system shall conduct initial tap sampling in accordance with sections 141.86(d)(1) and 141.87(b) of title 40, Code of Federal Regulations (or successor regulations) until the date on which the small or medium water system—
 (I)exceeds the lead or copper action level; or (II)becomes eligible for reduced monitoring under section 141.86(d)(4) of title 40, Code of Federal Regulations (or a successor regulation).
 (ii)Corrosion control treatmentExcept as determined by the Administrator, a small or medium water system that exceeds a lead or copper action level shall carry out the following corrosion control treatment steps:
 (I)Water system recommendationNot later than 120 days after the last day of the monitoring period in which the small or medium water system exceeded a lead or copper action level, the small or medium water system shall recommend optimal corrosion control treatment in accordance with section 141.82(a) of title 40, Code of Federal Regulations (or a successor regulation).
									(II)Optimal control treatment deadlines
										(aa)Corrosion control studies
 (AA)In generalNot later than 90 days after the last day of the monitoring period in which the small or medium water system exceeded a lead or copper action level, the State agency may require the small or medium water system to perform corrosion control studies in accordance with section 141.82(b) of title 40, Code of Federal Regulations (or a successor regulation).
 (BB)DeadlineNot later than 1 year after the date on which the State agency requires that the corrosion control studies described in subitem (AA) be conducted, the small or medium water system shall complete the corrosion control studies in accordance with section 141.82(c) of title 40, Code of Federal Regulations (or a successor regulation).
 (bb)Designation by the StateIf the State agency does not require the small or medium water system to perform the corrosion control studies described in item (aa), not later than 90 days after the last day of the monitoring period in which the small or medium water system exceeded the lead or copper action level, the State agency shall designate optimal control treatment in accordance with section 141.82(d) of title 40, Code of Federal Regulations (or a successor regulation).
 (cc)InstallationNot later than 1 year after the date on which the State agency designates optimal control treatment described in item (bb), the small or medium water system shall install the optimal corrosion control treatment in accordance with section 141.82(e) of title 40, Code of Federal Regulations (or a successor regulation).
 (III)Follow-up samplingNot later than 2 years after the date on which a State agency designates optimal control treatment described in subclause (II)(bb), the small or medium water system shall complete follow-up sampling in accordance with sections 141.86(d)(2) and 141.87(c) of title 40, Code of Federal Regulations (or successor regulations).
 (IV)ReviewNot later than 180 days after the date on which a small or medium water system completes the follow-up sampling described in subclause (III), the State agency shall—
 (aa)review the installation of optimal control treatment in the small or medium water system; and (bb)designate optimal water quality control parameters in accordance with section 141.82(f) of title 40, Code of Federal Regulations (or a successor regulation).
 (V)Compliance and tap samplingFollowing the review conducted under subclause (IV), the small or medium water system shall— (aa)operate in compliance with the State agency-designated optimal water quality control parameters in accordance with section 141.82(g) of title 40, Code of Federal Regulations (or a successor regulation); and
 (bb)continue to conduct tap sampling in accordance with sections 141.86(d)(3) and 141.87(d) of title 40, Code of Federal Regulations (or successor regulations).. 
 (b)Conforming amendmentsSection 1415(e) of the Safe Drinking Water Act (42 U.S.C. 300g–4(e)) is amended— (1)in paragraph (2)(A), by striking 1412(b)(15) and inserting 1412(b)(16); and
 (2)in paragraph (7)(A)— (A)in clause (ii), by striking 1412(b)(15) and inserting 1412(b)(16); and
 (B)in clause (iii), by striking 1412(b)(15)(A) and inserting 1412(b)(16)(A). 2.Disclosure of public health threats from lead exposure; short-term remedy (a)Exceedance of lead action levelSection 1414(c) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)) is amended—
 (1)in paragraph (1), by adding at the end the following:  (D)Notice of any exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412, including the concentrations of lead found in a monitoring activity or any other level of lead determined by the Administrator to warrant notice, either on a case-specific or more general basis.;
 (2)in paragraph (2)— (A)by redesignating subparagraphs (D) and (E) as subparagraphs (E) and (F), respectively; and
 (B)by inserting after subparagraph (C) the following:  (D)Exceedance of lead action levelRegulations issued under subparagraph (A) shall specify notification procedures for an exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412.;
 (3)by redesignating paragraphs (3) and (4) as paragraphs (5) and (6), respectively; and (4)by inserting after paragraph (2) the following:
					
						(3)Notification of the public relating to lead
 (A)Exceedance of lead action levelNot later than 15 days after the date of being notified by the primary agency of an exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412, including the concentrations of lead found in a monitoring activity or any other level of lead determined by the Administrator to warrant notice, either on a case-specific or more general basis, the Administrator shall notify the public of the concentrations of lead found in the monitoring activity conducted by the public water system if the public water system or the State does not notify the public of the concentrations of lead found in a monitoring activity.
							(B)Results of lead monitoring
 (i)In generalThe Administrator may provide notice of any result of lead monitoring conducted by a public water system to—
 (I)any person that is served by the public water system; or (II)the local or State health department of a locality or State in which the public water system is located.
 (ii)Form of noticeThe Administrator may provide the notice described in clause (i) by— (I)press release; or
 (II)other form of communication, including local media. (4)Short-term remedy for lead in drinking water (A)In generalIn the case of an exceedance of a lead action level or any other prescribed level of lead in a regulation issued under section 1412, including the concentrations of lead found in a monitoring activity or any other level of lead determined by the Administrator to warrant notice under paragraph (3), not later than 7 days after the date on which notice is provided to the public under paragraph (3), the State that has primary enforcement responsibility under section 1413 shall provide a short-term remedy, including bottled water or a water filtration system, to each affected household.
 (B)Nonprimary StatesIn a State in which the State does not have primary enforcement responsibility under section 1413, the public water system shall provide the short-term remedy described in subparagraph (A)..
 (b)Conforming amendmentsSection 1414(c) of the Safe Drinking Water Act (42 U.S.C. 300g–3(c)) is amended— (1)in paragraph (1)(C), by striking paragraph (2)(E) and inserting paragraph (2)(F);
 (2)in paragraph (2)(B)(i)(II), by striking subparagraph (D) and inserting subparagraph (E); and (3)in paragraph (3)(B), in the first sentence, by striking (D) and inserting (E).
 3.Consumer confidence reportsParagraph (6) of section 1414(c) of the Safe Drinking Water Act (as redesignated by section 2(a)(3)) is amended—
 (1)in subparagraph (A)— (A)in the first sentence, by striking The Administrator and inserting the following:
					
						(i)Regulations
 (I)In generalThe Administrator; (B)in the second sentence, by striking Such regulations shall provide a and inserting the following:
					
 (II)Information on regulated contaminantsThe regulations described in subclause (I) shall contain the following: (aa)Definitions and statementsA;
 (C)in the third sentence, by striking The regulations shall also include a and inserting the following:  (bb)Contaminants in drinking waterA;
 (D)in the fourth sentence, by striking The regulations shall also provide and inserting the following:  (cc)Toll-free hotlineA provision; and
 (E)by adding at the end the following:  (ii)Posting on websiteEach State water regulatory authority shall post the annual consumer confidence report of each community water system on the website of the State regulatory agency.; 
 (2)in subparagraph (B), by inserting after clause (vi) the following:  (vii)An educational statement about lead in drinking water in accordance with section 141.154 of title 40, Code of Federal Regulations (or a successor regulation)..  
			
